[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
Exhibit 10.2
 
RESTATED AND AMENDED LICENSE AGREEMENT
 
THIS RESTATED AND AMENDED LICENSE AGREEMENT (this “Agreement”) is made as of
this June 3, 2015 (“Effective Date”) by and between the UNIVERSITY OF
MISSISSIPPI, an educational institution with a principal address at University,
Mississippi 38677 (“UM”) and ChromaDex, Inc., a corporation organized and
existing under the laws of California with a principal address 10005 Muirlands
Blvd, Suite G, Irvine, California 92618 (“CHROMADEX”) (collectively “the
Parties”).  This Agreement is intended to supersede and replace the previous
agreement between the parties dated March 25, 2010 (“the Original Effective
Date”), as previously amended on June 3, 2011, and in September 2012.
 
RECITALS
 
WHEREAS, UM and the United States Department of Agriculture, Agricultural
Research Service (“USDA”) have developed inventions and desire to commercialize
such inventions related to Pterostilbene.
 
WHEREAS, UM has executed two license agreements with the USDA with effective
dates of August 8, 2006 and December 1, 2008 in which USDA has granted UM an
exclusive worldwide license to any and all USDA rights in the Patent Rights with
the right to grant sublicenses to qualified commercial partners subject to the
provisions of this license agreement and to the prior submission to and approval
by USDA of the proposed sublicense, which approval shall not be unreasonably
withheld.
 
WHEREAS, CHROMADEX acquired certain rights and licenses with respect to the
Patent Rights in accordance with a certain License Agreement on March 25, 2010
(“Original Agreement”) and the parties now wish to amend and restate the
Original Agreement and the amendments thereto in their entirety to reflect
certain mutually agreed to changes to the terms thereof.
 
WHEREAS CHROMADEX and OPKO HEALTH, INC. entered into a LICENSE, SUPPLY AND
DISTRIBUTION AGREEMENT with an Effective Date of February 9, 2012, as amended on
June 6, 2012, for distribution and sublicensing of products including Licensed
Products (the “OPKO Agreement”) and UM and CHROMADEX amended the Original
Agreement in September 2012 in order to define sublicensing fees applicable to
the OPKO Agreement only.
 
WHEREAS, the Parties desire again to expand the Patent Rights licensed to
CHROMADEX in the Original Agreement, as amended on June 3, 2011 to include UM
8590.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound herby, the parties hereto agree as
follows:

 
-1-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
ARTICLE 1
 
DEFINITIONS
 
1.1
Unless otherwise provided in this Agreement, the following terms when used with
initial capital letters shall have the meanings set forth below:

 
"Affiliate" means, when used with reference to CHROMADEX, any Person directly or
indirectly controlling, controlled by or under common control with CHROMADEX.
 
"Bankruptcy Event" means the person in question becomes insolvent, or voluntary
or involuntary proceedings by or against such person are instituted in
bankruptcy or under any insolvency law, or a receiver or custodian is appointed
for such person, or proceedings are instituted by or against such person for
corporate dissolution of such person, which proceedings, if involuntary, shall
not have been dismissed within sixty (60) days after the date of filing, or such
person makes an assignment for the benefit of creditors, or substantially all of
the assets of such person are seized or attached and not released within sixty
(60) days thereafter.
 
"Calendar Quarter" means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.
 
"Confidential Information" means all technical information, developments,
discoveries, methods, techniques, formulae, processes and other information
relating to Pterostilbene that UM or CHROMADEX owns or controls on the date
hereof or owns or controls during the term of this Agreement, including by way
of illustration and not limitation, designs, data, drawings, documents, models,
business practices, financial data and other similar information.
 
"Effective Date" shall have the meaning set forth on page 1 of this Agreement.
 
“Federal Government Interest” means the rights of the United States Government
and agencies thereof under Public Laws 96_517, 97_256 and 98_620, codified at 35
U.S.C.§§ 200-212, and any regulations issued there under, as such statute or
regulations may be amended from time to time hereafter.
 
"Field" means the use of Pterostilbene in pharmaceutical products, as well as
dietary supplement, food, beverage, and cosmetic products with
structure:function claims, related to cardiovascular health, glucose levels, and
cognitive function.
 
"Net Sales Price" means the gross amount charged by CHROMADEX for a Licensed
Product less the items specifically listed in Schedule C.  If a Licensed Product
is sold for consideration other than solely cash, the fair market value of such
other consideration shall be included in the Net Sales Price.  If a Licensed
Product is sold in a package or kit containing another product or service which
is not a Licensed Product, the Net Sales Price for purposes of calculating the
royalty under Article 3 hereof shall be calculated by multiplying the Net Sales
Price of the combination product or service by the fraction of A/A+B, where "A"
is the Net Sales Price of the Licensed Product  or Service when sold separately
and "B" is the Net Sales Price of the other product or service or products or
services when sold.

 
-2-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
"Patent(s)" means the any patents or applications which claim the invention(s)
summarized in Appendix A which relate to the compound known as Pterostilbene,
including without limitation any United States Letters Patent, and all
continuations, continuations-in-part, additions, divisions, renewals,
extensions, reexaminations and reissues of any of the foregoing, all foreign
counterparts of any of the foregoing, and any other patents which relate to the
Pterostilbene owned or controlled by UM during the term of this Agreement.
 
“Patent Expenses” means all out-of-pocket fees, expenses, and charges related to
the Patent Rights incurred by UM or USDA in connection with the preparation,
filing, prosecution, issuance, re-issuance, re-examination, interference, and/or
maintenance of applications for patent or equivalent protection for the Patent
Rights.
 
"Person" means an individual, partnership, corporation, joint venture,
unincorporated association, or other entity, or a government or department of
agency thereof.
 
"Licensed Products" means any article or portion thereof which is made,
produced, sold or used in whole or in part, by or with the use of the licensed
Patent Rights.  Licensed Products include Pterostilbene sold to 3rd parties for
use in dietary supplement products and used in dietary supplement products sold
directly by CHROMADEX.  Licensed Products does not include Pterostilbene sold by
CHROMADEX as an analytical reference standard.
 
"Sublicense" means an agreement into which CHROMADEX enters with a third party
that is not an Affiliate for the purpose of (i) granting certain rights; (ii)
granting an option to certain rights; or (iii) forbearing the exercise of any
rights, granted to CHROMADEX under this Agreement. "Sublicensee" means a third
party with whom CHROMADEX enters into a Sublicense in accordance with section
2.2 of this Agreement.


“Sunk Patent Expenses” means Patent Expenses incurred by USDA prior to the
Effective Date of the Agreement.
 
"Valid Claim" means a claim of an unexpired issued Patent that has not been
withdrawn, canceled or disclaimed or held invalid by a court or governmental
authority of competent jurisdiction in an unappealed or unappealable decision.
 

 
-3-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
ARTICLE 2
GRANT OF LICENSE


2.1
Grant of License.  Subject to the terms and conditions contained in this
Agreement, UM hereby grants to CHROMADEX an exclusive, non-transferrable (except
otherwise allowed in this Agreement), worldwide, royalty-bearing right and
license to use and practice the Patent Rights to make, have made, use, and sell
Licensed Products in the Field. Notwithstanding the foregoing, UM expressly
reserves a non-transferable royalty-free right to use the Patent Rights in the
Field itself, including use by its faculty, staff and researchers, for
educational and research purposes only.



2.2
Right to Sub-license.  CHROMADEX shall not have the right to sub-license to any
third party, in whole or in part, its rights under this Agreement without the
written permission of UM, such permission to will not be unreasonably
withheld.  In the event CHROMADEX wishes to sub-license the Patent Rights, UM
and CHROMADEX will initiate good faith negotiations to determine equitable
licensing terms and conditions.



2.3
No Rights by Implication.  No rights or licenses with respect to the Patent
Rights are granted or deemed granted hereunder or in connection herewith, other
than those rights or licenses expressly granted in this Agreement.

 
ARTICLE 3
LICENSING FEES AND EQUITY


3.1
Upfront and Milestone Payments. In consideration of the license granted
hereunder, CHROMADEX paid UM the following non-refundable payments:



$[*] on April 28, 2010 for UM 7020 and UM 1970;


$[*] on August 3, 2011 for expansion of the Patent Rights in the Original
Agreement to include UM 8240, and;


shall pay $[*] within thirty (30) days of the Effective Date of this Agreement
for UM 8590 and $[*] within thirty (30) days of the USDA receiving a notice of
allowance from the United States Patent and Trademark Office for a patent
covering UM 8590.
 
3.2
Royalties.  In further consideration of the rights and licenses granted
hereunder, CHROMADEX shall pay UM a royalty of [*] percent ([*]%) of Net Sales
of all Licensed Products and [*] percent ([*]%) of sublicensing fees received
from an approved Sublicense in accordance with Section 2.2 of this Agreement
that is not already covered by an earned royalty by CHROMADEX.   From the date
of the Original Agreement through December 2014, CHROMADEX paid UM royalties
greater than the total minimum royalties owed during that period.


 
-4-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
 
CHROMADEX agrees to pay UM at least the following minimum royalties, based on a
calendar year, during the Term of this Agreement:

 
            2015: [*]
 
    2016 and beyond.  The minimum shall increase [*]% per year over the 2015
amount to a maximum of $[*] per year.
 
3.3
Payments.  Royalties and other amounts payable under this Agreement shall be
paid within thirty (30) days following the last day of the Calendar Quarter in
which royalties and other amounts accrue. The last such payment shall be made
within thirty (30) days after termination of this Agreement.  Payments shall be
deemed paid as of the day on which they are received by UM.



3.4
Reports. CHROMADEX shall deliver to UM within thirty (30) days after the end of
each Calendar Quarter following commercial sale of a Licensed Product a report
setting forth in reasonable detail the calculation of the royalties and other
amounts payable to UM for such Calendar Quarter pursuant to this Article 4,
including, without limitation, the Licensed Products sold in each country during
such Calendar Quarter, and the Net Sales Price.  An example of a royalty report
is provided in Appendix C.

 
3.5
Currency, Place of Payment, Interest.



(a)  
All dollar amounts referred to in this Agreement are expressed in United States
dollars.  All payments to UM under this Agreement shall be made in United States
dollars (or other legal currency of the United States), as directed by UM, by
check payable to “The University of Mississippi” or by wire transfer to an
account as UM may designate from time to time.



(b)  
If CHROMADEX receives revenues from sales of Licensed Products in a currency
other than United States dollars, royalties shall be converted into United
States dollars at the applicable conversion rate for the foreign currency as
published in the “Exchange Rates” table in the eastern edition of The Wall
Street Journal as of the last date of the applicable Calendar Quarter.



(c)  
Amounts that are not paid when due shall accrue interest from the due date until
paid, at an annual rate equal to the “Prime Rate” plus 5% as published in the
“Money Rates” table in the eastern edition of The Wall Street Journal as of the
due date.


 
-5-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
3.6
Records. CHROMADEX will maintain complete and accurate books and records that
enable the royalties payable hereunder to be verified.  The records for each
Calendar Quarter shall be maintained for two years after the submission of each
report under Article 3.5 hereof.  Upon reasonable prior notice to CHROMADEX, UM
and its accountants shall have access to the books and records of CHROMADEX to
conduct a review or audit thereof.  Such access shall be available during normal
business hours. Upon reasonable prior notice to CHROMADEX, UM and its
accountants shall have access to the books and records of CHROMADEX to conduct a
review or audit thereof no more than two (2) times per year.  Such access shall
be available during normal business hours.  In the event such audit reveals any
error in the computation of Net Sales which results in an underpayment of
royalties in excess of 5% of the amount owed during the applicable period, then
CHROMADEX shall promptly reimburse UM for all reasonable expenses and costs
incurred in the conduct of such review or audit.



3.7.
CHROMADEX has paid UM the Sunk Patent Expense for UM 7020, UM 1970, and UM 8420
and will pay UM the Sunk Patent Expense detailed in Appendix A within ten (10)
days of the Effective Date of this Agreement.  CHROMADEX will reimburse USDA for
future Patent Expenses incurred during the term of this Agreement within thirty
(30) days of receipt of an invoice from USDA.



ARTICLE 4
CERTAIN OBLIGATIONS OF CHROMADEX


4.1
CHROMADEX Efforts; Reporting.  CHROMADEX shall use its reasonable efforts to
develop for commercial use and to market a Licensed Product as soon as
practicable, and to continue to market a Licensed Product as long as
commercially viable, all as is consistent with sound and reasonable business
practice.



4.2
Compliance with Laws.  CHROMADEX shall use its best efforts to comply with all
prevailing laws, rules and regulations pertaining to the development, testing,
manufacture, marketing and import or export of Licensed Products.  Without
limiting the foregoing, CHROMADEX acknowledges that the transfer of certain
commodities and technical data is subject to United States laws and regulations
controlling the export of such commodities and technical data, including all
Export Administration Regulations of the United States Department of
Commerce.  These laws and regulations, among other things, prohibit or require a
license for the export of certain types of technical data to specified
countries.  CHROMADEX will comply with all United States laws and regulations
controlling the export of commodities and technical data.


 
-6-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
4.3
Government Approvals.  CHROMADEX will be responsible for obtaining, at its cost
and expense, all governmental approvals required to commercially market Licensed
Products.



4.4
Patent Notices. CHROMADEX shall mark or cause to be marked all Licensed Products
made or sold in the United States with all applicable patent numbers for the
Patents.  If it is not practical for a Licensed Product to be so marked, then
CHROMADEX shall mark or cause to be marked the package for each Licensed Product
with all applicable patent numbers for the Patents.



4.5  
Bankruptcy or Equivalent.  CHROMADEX will provide written notice to UM prior to
the filing of a petition in bankruptcy or equivalent if CHROMADEX intends to
file a voluntary petition, or, if known by CHROMADEX through statements or
letters from a creditor or otherwise, if a Third Party intends to file an
involuntary petition in bankruptcy against CHROMADEX.  Notice will be given at
least 75 days before the planned filing or, if such notice is not feasible, as
soon as CHROMADEX is aware of the planned filing where any such notice is
allowable under bankruptcy laws.  CHROMADEX's failure to perform this obligation
is deemed to be a material pre-petition incurable breach under this Agreement
not subject to the 60-day notice requirement of Article 9.2, and UM is deemed to
have terminated this Agreement forty-five (45) days prior to the filing of the
bankruptcy unless such notice is not allowable under bankruptcy laws.

 
ARTICLE 5
REPRESENTATIONS


5.1
Representations of UM.  UM represents to CHROMADEX as follows:



 

  (a) this Agreement, when executed and delivered by UM, will be the legal,
valid and binding obligation of UM, enforceable against UM in accordance with
its terms;         (b) UM, and to UM’s knowledge, USDA has not granted rights in
the Patent Rights to any Person other than CHROMADEX;         (c) UM has not
received any written notice that the Patent Rights infringe the proprietary
rights of any third party;         (d) the inventions claimed in the Patents to
the knowledge of UM and USDA have not been publicly used, offered for sale, or
disclosed in a printed publication by employees of UM or USDA more than one year
prior to the filing of the U.S. application for the Patents.

 
5.2
Representations and Warranties of CHROMADEX.  CHROMADEX represents and warrants
to UM as follows:


 
-7-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 

  (a) CHROMADEX is a corporation duly organized, validly existing and in good
standing under the laws of California and has all requisite corporate power and
authority to execute, deliver and perform this Agreement;         (b) This
Agreement, when executed and delivered by CHROMADEX, will be the legal, valid
and binding obligation of CHROMADEX, enforceable against CHROMADEX in accordance
with its terms;         (c). CHORMADEX understands and acknowledges that
pursuant to the Bayh-Dole Act, Licensed Products must be manufactured
substantially in the United States, and CHROMADEX will comply with applicable
provisions of the Bayh-Dole Act;         (d) the execution, delivery and
performance of this Agreement by CHROMADEX does not conflict with, or constitute
a breach or default under,

 
(i)  
the charter documents of CHROMADEX,



(ii)  
any law, order, judgment or governmental rule or regulation applicable to
CHROMADEX, or



(iii)  
any provision of any agreement, contract, commitment or instrument to which
CHROMADEX is a party; and the execution, delivery and performance of this
Agreement by CHROMADEX does not require the consent, approval or authorization
of, or notice, declaration, filing or registration with, any governmental or
regulatory authority.

 
 
-8-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
ARTICLE 6
LIABILITY AND INDEMNIFICATION


6.1
No warranties; Limitation on Liability.  EXCEPT AS EXPLICITLY SET FORTH IN THIS
AGREEMENT, UM MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO: (I) COMMERCIAL UTILITY; OR (II) MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE; OR (III) THAT THE USE OF THE PATENT RIGHTS WILL NOT INFRINGE
ANY PATENT, COPYRIGHT OR TRADEMARK OR OTHER PROPRIETARY OR PROPERTY RIGHTS OF
OTHERS.  UM SHALL NOT BE LIABLE TO CHROMADEX, CHROMADEX’S SUCCESSORS OR ASSIGNS
OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM ON ACCOUNT OF, OR ARISING FROM, THE
USE OF INFORMATION IN CONNECTION WITH THE PATENT RIGHTS SUPPLIED HEREUNDER OR
THE MANUFACTURE, USE OR SALE OF LICENSED PRODUCTS OR ANY OTHER MATERIAL OR ITEM
DERIVED THEREFROM.



6.2
Liability.   UM is an agency of the State of Mississippi under the management
and control of the Board of Trustees of the State Institutions of Higher
Learning (IHL).  As authorized by law, IHL maintains a program of self-insurance
for purposes of workers’ compensation and general liability, pursuant to the
Mississippi Tort Claims Act as set forth in Chapter 46, Title 11, Mississippi
Code 1972, as amended.  Accordingly, any liability of UM for any damages,
losses, or costs arising out of or related to acts performed by UM or it
employees under this Agreement is governed by the Tort Claims Act.



6.3
CHROMADEX Indemnification.  CHROMADEX will indemnify and hold harmless UM, its
trustees, officers, agents and employees (collectively, the “Indemnified
Parties”), from and against any and all liability, loss, damage, action, claim
or expense suffered or incurred by the Indemnified Parties which results from or
arises out of (individually, a “Liability” and collectively, the “Liabilities”):

 
 
(a)
 
(b)
breach by CHROMADEX of any covenant or agreement contained in this Agreement;
 
the development, use, manufacture, promotion, sale, distribution or other
disposition of any Licensed Products by CHROMADEX, its Affiliates, assignees,
vendors or other third parties, for personal injury, including death, or
property damage arising from any of the foregoing.  The indemnification
obligation under Article 6.3 shall not apply to any contributory negligence or
product liability of the Indemnified Party which may have occurred prior to the
execution of this Agreement.  CHROMADEX will indemnify and hold harmless the
Indemnified Parties from and against any Liabilities resulting from:


 
-9-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
(i)  
any product liability or other claim of any kind related to the use by a third
party of a Licensed Product  that was manufactured, sold, distributed or
otherwise disposed by CHROMADEX, its Affiliates, assignees, vendors or other
third parties;

(ii)  
clinical trials or studies conducted by or on behalf of CHROMADEX relating to
any Licensed Product and the Patent Rights, including, without limitation, any
claim by or on behalf of a human subject of any such clinical trial or study,
any claim arising from the procedures specified in any protocol used in any such
clinical trial or study, any claim of deviation, authorized or unauthorized,
from the protocols of any such clinical trial or study, any claim resulting from
or arising out of the manufacture or quality control by a third party of any
substance administered in any clinical trial or study;

(iii)  
CHROMADEX’s failure to comply with all prevailing laws, rules and regulations
pertaining to the development, testing, manufacture, marketing and import or
export of a Licensed Product.

 
6.4
Procedures.  The Indemnified Party shall promptly notify CHROMADEX of any claim
or action giving rise to a Liability subject to the provisions of Article
6.3.  CHROMADEX shall have the right to defend any such claim or action, at its
cost and expense.  Indemnified Party must have the right to approve counsel
through the Mississippi Attorney General to represent it, such approval will not
be unreasonably withheld.  In the event CHROMADEX or any of its parents,
affiliates or subsidiaries is also named in a particular claim, CHROMADEX may
choose the same attorneys who defend the Indemnified Parties to defend CHROMADEX
unless there arises a conflict of interest between the CHROMADEX and one or more
of the Indemnified Parties or among the Indemnified Parties. The indemnification
rights of UM or other Indemnified Party contained herein are in addition to all
other rights which such Indemnified Party may have at law or in equity or
otherwise.



6.5
Product Liability Insurance.  CHROMADEX shall maintain general liability and
product liability insurance that is reasonable based upon industry standards,
but not less than two million dollars ($2,000,000) per incident and two million
dollars ($2,000,000) in the aggregate.  The insurance amounts specified herein
shall not be deemed a limitation on CHROMADEX’s indemnification liability under
this Agreement.  CHROMADEX shall provide UM with copies of such policies, upon
request of UM.  CHROMADEX shall notify UM at least ten (10) days prior to
cancellation of any such coverage.


 
-10-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
ARTICLE 7
PATENTS AND INFRINGEMENT


 
7.1
Prosecution of Patents.

 
 
(a)
Responsibilities for Patent Rights.

 
 
 
(i)
UM through USDA patent attorneys is responsible for preparing, filing, and
prosecuting any patent applications, maintaining any issued patents, and
prosecuting and maintaining any and all continuations, continuations-in-part,
divisional, substitutions, reissues, or re-examinations (or the foreign
equivalent of these) related to the Patent Rights. CHROMADEX will reimburse UM
for patent expenses as detailed in Article 3.7.

 
 
 
(ii)
UM through USDA will prepare, file, and prosecute patent applications for the
Patent Rights in the United States. UM through USDA will also prepare, file, and
prosecute international applications for the Patent Rights under the Patent
Cooperation Treaty.

 
 
 
(a)
Such international applications shall designate the European Patent Office as
the International Searching Authority, and shall designate at a minimum the
European States (defined as “EP” on the international application form of the
Patent Cooperation Treaty), and additional countries specified by CHROMADEX.

 
 
 
(b)
CHROMADEX will specify in writing to UM the additional foreign countries in
which patent applications are to be filed and prosecuted. UM when possible will
notify CHROMADEX ninety (90) days in advance of a national stage filing deadline
for all Patent Rights, and CHROMADEX will specify such additional countries no
later than thirty (30) days before the national stage filing deadline for the
pertinent patent application.

 
 
 
(iii)
UM through USDA is solely responsible for making decisions regarding the content
of U.S. and foreign applications to be filed under Patent Rights and prosecution
of the applications, continuations, continuations-in-part, divisional,
substitutions, reissues, or re-examinations (or the foreign equivalent of these)
related thereto.  UM will not seek to narrow the scope of a pending application
without obtaining CHROMADEX’s consent, which consent shall not be unreasonably
withheld or delayed.  UM shall use its good faith efforts to provide CHROMADEX
with a copy of all materials to be filed with the U.S. Patent and Trademark
Office and its foreign equivalents at least ten (10) business days prior to the
planned filing and afford CHROMADEX the right to comment; provided, however, in
the event such documents are not timely sent, no breach of contract shall be
deemed to have occurred.

 
 
-11-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 

 
(iv)
CHROMADEX will cooperate with UM in the filing, prosecution, and maintenance of
any Patent Rights. UM will advise CHROMADEX promptly as to all material
developments with respect to the applications. Copies of all papers received and
filed in connection with prosecution of applications in all countries will be
provided promptly after receipt or filing to CHROMADEX to enable it to advise UM
concerning the applications.

 
 
(v)
No party shall be liable for any loss, as a whole or in part, of a patent term
extension granted by the U.S. Patent and Trademark Office (or its foreign
equivalents) on a patent issuing under the Patent Rights, even if such loss
results from acts or omissions of the prosecuting party or its personnel.

 
 
(vi)
Each party agrees to promptly forward all written communications from the other
party regarding prosecution of Patent Rights to its patent counsel as
appropriate, with a written confirmation to the other party that the
communications have been forwarded.



 
7.2
Infringement by Third Party.  In the event that CHROMADEX, UM OR USDA become
aware of suspected infringement of the Patent Rights, they shall promptly notify
the other parties of such suspected infringement.   CHROMADEX, UM OR USDA
directly or together, may bring suit to abate infringement of the Patent Rights,
or communicate with a potential infringer, with prior approval from the other
parties.  In the event that one party intends to bring suit relating to
suspected infringement, it shall promptly notify the other parties of its
intention to sue so that the other parties may have the opportunity to approve
and participate in and share costs and recoveries from said suit.  If only one
party brings suit and the other parties choose not to participate in said suit,
the party that brings the suit shall be liable for all litigation costs and
shall be entitled to retain all recoveries therefrom.





ARTICLE 8
CONFIDENTIALITY AND PUBLICATIONS


8.1
Confidentiality.  To the extent allowed by law, both parties shall maintain in
confidence and shall not disclose to any third party the Confidential
Information received pursuant to this Agreement, without the prior written
consent of the disclosing party except that the Confidential Information may be
disclosed by either party only to those third parties (x) who have a need to
know the information in connection with the exercise by either party of its
rights under this Agreement and who agreed in writing to keep the information
confidential to the same extent as is required of the parties under this Article
8.1, or (y) to whom either party is legally obligated to disclose the
information.  The foregoing obligation shall not apply to information which:


 
-12-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
(a)  
is, at the time of disclosure, publicly known or available to the public,
provided that Information will not be deemed to be within the public domain
merely because individual parts of such Information are found separately within
the public domain, but only if all the material features comprising such
Information are found in combination in the public domain;



(b)  
is known to recipient at the time of disclosure of such Confidential Information
provided that recipient promptly notifies disclosing party in writing of this
prior knowledge within thirty (30) days of receipt;



(c)  
is hereafter furnished to recipient by a third party, as a matter of right and
without restriction on disclosure, provided that recipient promptly notifies
disclosing party in writing of this third party disclosure after receipt
thereof;



(d)  
is made public by disclosing party;



(e)  
is disclosed with the written approval of either party;



(f)  
is the subject of a legally binding court order compelling disclosure, or is
otherwise subject to any law or regulation or regulatory body compelling
disclosure, provided that recipient must give disclosing party reasonable
advance notice of such required disclosure, and recipient must cooperate with
disclosing party in attempting to prevent or limit such disclosure.



8.2
Publications. Should UM desire to disclose publicly, in writing or by oral
presentation, Confidential Information related to the Patent Rights, UM shall
notify CHROMADEX in writing of its intention at least ninety (90) days before
such disclosure.  UM shall include with such notice a description of the oral
presentation or, in the case of a manuscript or other proposed written
disclosure, a current draft of such written disclosure.  CHROMADEX may request
UM, no later than ninety (90) days following the receipt of UM’s notice, to file
a patent application, copyright or other filing related to such Invention.  All
such filings shall be subject to the provisions of Article 9.1 of this
Agreement.  Upon receipt of such request, UM shall arrange for a delay in
publication, to permit filing of a patent or other application by the
CHROMADEX.  Should CHROMADEX reasonably determine that more than ninety (90)
days is required in order to file any such patent information (including
additional time required to perform additional research required for adequate
patent disclosure), or, if CHROMADEX reasonably determines that such
Confidential Information cannot be adequately protected through patenting and
such Confidential Information has commercial value as a trade secret, then
publication or disclosure shall be postponed until the parties can mutually
agree upon a reasonable way to proceed.


 
-13-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
8.3
Use of Name.  Neither CHROMADEX nor UM shall directly or indirectly use the
other party’s name, including the use of USDA’s name by CHROMADEX, or the name
of any trustee, officer or employee thereof, without that party’s prior written
consent, or disclose the terms of this Agreement to third parties except that UM
or CHROMADEX may disclose this Agreement to an Affiliate and may disclose an
accurate description of the terms of this Agreement to the extent required under
federal or state securities, tax, grant administration, or other disclosure
laws.  UM shall take steps to preserve the confidentiality of such information
to the extent allowed by law.

 
ARTICLE 9
TERM AND TERMINATION


9.1
Term.  This Agreement and the licenses granted herein shall commence on the
Effective Date and shall continue, subject to earlier termination under Articles
9.2 or 9.3 hereof, until the expiration of the last to expire of the Patents.



9.2
Termination by UM. Upon the occurrence of any of the events set forth below
(“Events of Default”), UM shall have the right to terminate this Agreement by
giving written notice of termination, such termination effective with the giving
of such notice:
 



 
(a)  nonpayment of any amount payable to UM that is continuing sixty (60)
calendar days after UM gives CHROMADEX written notice of such nonpayment;



 
(b)  any breach by CHROMADEX of any covenant (other than a payment breach
referred to in clause (a) above or a Commercialization Plan breach referred to
in Article 9.3 below) or any representation or warranty contained in this
Agreement that is continuing sixty (60) calendar days after UM gives CHROMADEX
written notice of such breach;



 
(c)  CHROMADEX fails to comply with the terms of the license granted under
Article 2 hereof and such noncompliance is continuing sixty (60) calendar days
after UM gives CHROMADEX notice of such noncompliance;

 
 
(d)  CHROMADEX becomes subject to a Bankruptcy Event;



 
(e)  the dissolution or cessation of operations by CHROMADEX;



 
(f)  If after the first commercial sale of a Licensed Product and during the
term of this Agreement, CHROMADEX fails to make reasonable efforts to
commercialize at least one (1) Licensed Product or fails to keep at least one
(1) Licensed Product on the market after the first commercial sale for a
continuous period of one (1) year, where such noncompliance is continuing sixty
(60) calendar days after UM gives CHROMADEX written notice of such
noncompliance.


 
-14-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
9.3
Commercialization Plan.  The Original Agreement contained a Commercialization
Plan that was contained in Appendix B.  As this Agreement has an Effective Date
almost five years from the date of the Original Agreement, the Commercialize
Plan is obsolete. CHROMADEX has successfully scaled up the development of
Pterostilbene by a synthetic process and continues to be the exclusive licensee
of the process patent filed by CHROMADEX’s manufacturing partner.  CHROMADEX has
been selling pTeroPure® the brand name for Pterostilbene since March,
2010.  Additionally, in May, 2011, CHROMADEX successfully obtained self-affirmed
GRAS (generally recognized as safe) status for pTeroPure® Pterostilbene enabling
it to also be sold as a food.  Two human clinical trials have also been
completed and a third human clinical trial is expected to be completed in 2015.



9.4
Termination by CHROMADEX.  CHROMADEX shall have the right to terminate this
Agreement, at any time and with or without cause, upon sixty (60) days’ written
notice to UM.



9.5
Rights and Duties Upon Termination.  Within thirty (30) days after termination
of this Agreement, each party shall return to the other party any Confidential
Information of the other party.  In the event of an early termination of this
Agreement, CHROMADEX shall have the right to use or sell all the Licensed
Product(s) on hand or in the process of manufacturing at the time of such early
termination, provided that CHROMADEX shall be obligated to pay to UM a royalty
on such sales as set forth in this Agreement if, at that time there remains in
existence any of Licensor’s Patent Rights covering the transfer of such Licensed
Product(s) and a royalty or other payment is payable pursuant to the terms of
this Agreement.



9.6
Provisions Surviving Termination.  CHROMADEX’s obligation to pay any royalties
accrued but unpaid prior to termination of this Agreement shall survive such
termination. In addition, all provisions required to interpret the rights and
obligations of the parties arising prior to the termination date shall survive
expiration or termination of this Agreement.



 
ARTICLE 10

 
OTHER TERMS AND CONDITIONS



10.1
Assignment. This Agreement and the rights and benefits conferred upon CHROMADEX
hereunder may not be transferred or assigned by CHROMADEX to any party without
the prior written consent of UM, such permission will not be unreasonably
withheld, except for:



(a)  
an assignment in connection with a merger, sale or reorganization of CHROMADEX,
or the sale or transfer of all or substantially all of CHROMADEX’s assets which
relate to the manufacture of a Licensed Product or use of the Patent Rights
provided that CHROMADEX demonstrates to UM’s reasonable satisfaction that the
buyer or transferee is at least as financially stable as CHROMADEX and following
the sale or transfer would be as capable of performing its obligations under
this Agreement as CHROMADEX would be; or


 
-15-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
(b)  
an assignment of a security interest in this Agreement as a part of a security
interest in all or substantially all of the CHROMADEX’s assets which relate to
the Patent Rights or a Licensed Product. Any prohibited assignment of this
Agreement on the rights hereunder shall be null and void.  No assignment shall
relieve CHROMADEX of responsibility for the performance of any accrued
obligations which it has prior to such assignment.  This Agreement shall inure
to the benefit of permitted assigns of CHROMADEX.



For the avoidance of doubt, the parties agree that any assignment of this
Agreement made in accordance with this Article 10.1 in which UM has given
written consent shall relieve the assignor of all obligations under this
Agreement, whether fixed, accrued, contingent or otherwise, whereupon the effect
shall be the same as if this Agreement had been executed by the assignee in the
first instant and the assignor had never been a party hereto.


10.2
No Waiver.  A waiver by either party of a breach or violation of any provision
of this Agreement will not constitute or be construed as a waiver of any
subsequent breach or violation of that provision or as a waiver of any breach or
violation of any other provision of this Agreement.



10.3
Independent Contractor.  Nothing herein shall be deemed to establish a
relationship of principal and agent between UM and CHROMADEX, nor any of their
agents or employees for any purpose whatsoever.  This Agreement shall not be
construed as constituting UM and CHROMADEX as partners, or as creating any other
form of legal association or arrangement which could impose liability upon one
party for the act or failure to act of the other party. No employees or staff of
UM shall be entitled to any benefits applicable to employees of CHROMADEX.
Neither party shall be bound by the acts or conduct of the other party.



10.4
Notices. Any notice under this Agreement shall be sufficiently given if sent in
writing by prepaid, first class, certified or registered mail, return receipt
requested, addressed as follows:



if to UM, to:
 
 
University of Mississippi
Thad Cochran Research Center

 
University, MS 38677

 
Attention: Dr. Walter G. Chambliss

 
Director of Technology Management



if to CHROMADEX, to:
 
 
ChromaDex Inc,
Chief Financial Officer
10005 Muirlands Bvld
Suite G
Irvine, CA 92618







 
or to such other addresses as may be designated from time to time by notice
given in accordance with the terms of this Article 10.4.

 
-16-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
 
10.5
Entire Agreement.  This Agreement embodies the entire understanding between the
parties relating to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral.  This Agreement may not
be modified or varied except by a written document signed by duly authorized
representatives of both parties.



10.6
Severability.  In the event that any provision of this Agreement shall be held
to be unenforceable, invalid or in contravention of applicable law, such
provision shall be of no effect, the remaining portions of this Agreement shall
continue in full force and effect, and the parties shall negotiate in good faith
to replace such provision with a provision which effects to the extent possible
the original intent of such provision.



10.7
Force Majeure.  In the event that either party’s performance of its obligations
under this Agreement shall be prevented by any cause beyond its reasonable
control, including without limitation acts of God, acts of government, shortage
of material, accident, fire, delay or other disaster, provided that the effected
party shall have used its reasonable best efforts to avoid or remove the cause
of such nonperformance and to minimize the duration and negative affect of such
nonperformance, then such effected party’s performance shall be excused and the
time for performance shall be extended for the period of delay or inability to
perform due to such occurrence.  The affected party shall continue performance
under this Agreement using its best efforts as soon as such cause is removed.



10.8
Headings.  Any headings and captions used in this Agreement are for convenience
of reference only and shall not affect its construction or interpretation.



10.9
No Third Party Benefits.  Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties hereto or their
permitted assigns, any benefits, rights or remedies.



10.10
Governing Law.  This Agreement shall be construed in accordance with and
governed by the internal laws of the State of Mississippi, excluding such
state’s rules relating to conflicts of laws, and its form, execution, validity,
construction and effect shall be determined in accordance with such internal
laws.



10.11
Counterparts.  This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of each of the parties hereto.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.

 
10.12
Resolution of Disputes.  If the parties are unable to reach agreement by
negotiating in good faith about any matter under this Agreement, the parties
agree to resolve the dispute themselves, and if failing to do so, they agree to
seek resolution of the dispute through mediation.

 



 
-17-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 

IN WITNESS WHEREOF, the parties hereto have duly executed this License Agreement
as of the date first above written.
 




UNIVERSITY OF MISSISSIPPI


 

/s/ Walter G. Chambliss 6/9/2015
Dr. Walter G. Chambliss
Date Director of Technology Management, Office of Research and Sponsored
Programs  

 
Acknowledged by:


 

/s/ Allyson M. Best 6/3/2015
Allyson M. Best
Date Assistant Director, Technology Management  



CHROMADEX, INC.
 

/s/ Frank L. Jaksch Jr. 6/9/2015 Frank L. Jaksch Jr. Date Chief Executive
Officer  


 
-18-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 

APPENDIX A


PATENT RIGHTS


·
UM 7020:  United States Patent Application Serial No. 12/136,341, entitled
“Method to Ameliorate Oxidative Stress and Improve Working Memory Via
Pterostilbene Administration” and foreign counterparts (PCT No. 60/970,591).  UM
7020 is solely owned by the USDA. USDA’s patent rights have been exclusively
licensed to UM.

Sunk Patent Expenses as of 2/3/10:  $5,958.00.
 
·
UM 1970:  United States Patent Application Serial No. 11/207,038, entitled
“Pterostilbene as a New Agonist for the Peroxisome Prolifterator-Activated
Receptor Alpha Isoform,” There are no foreign counterparts.  UM 1970 is jointly
owned by the USDA and UM, and USDA’s patent rights have been exclusively
licensed to UM.  Sunk Patent Expenses as of 2/3/10: $1,320.00.



·
UM 8420:  United States Patent Application Serial No. 13/105,470, entitled
“Anxiolytic Effect of Pterostilbene”.  UM 8420 is jointly owned by the USDA and
UM, and USDA’s patent rights have been exclusively licensed to UM.  Sunk Patent
expenses as of June 1, 2011: $1,090.00.

 
·
UM 8590:  United States Patent Application Serial No. 13/463,442, filed May 3,
2012 by USDA, entitled “Anti-Obesity Effect Of Pterostilbene,” and corresponding
PCT.  UM 8590 is jointly owned by the USDA and the Universidad del Pais
Vasco/Euskal Herriko Unibertsitatea (University of Basque Country).  USDA’s
patent rights have been exclusively licensed to UM. Sunk Patent Expenses as of
11/18/14:  $7,248.60.


 
-19-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 

APPENDIX B


[INTENTIONALLY OMITTED]

 
-20-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 

 
APPENDIX C
 
Form of Sales and Royalty Report

 

 CHROMADEX:     UM Agreement ID:  

 

 Period Covered:     through      

                                                       

Prepared by:   Date:  

   (Company Representative)    

                                                                                                                                                                                                                                      

Approved by:   Date:    
(Company Representative)
   

 
If license agreement covers several major product lines, please prepare a
separate report for each line.  Then combine all product lines into a summary
report.
 

 Report Type:   Single Product or Process Line Report:              (product
name)                   Multiproduct Summary Report, Page ____ of ____          
   Other Compensation:   Annual Payments, milestones, or other fees &
compensation                 Details:                      Amount Due:          
        No Compensation of Royalty Due this Period                   Reason:    
 

 
 
-21-

--------------------------------------------------------------------------------

 
 
Country
Quantity Produced
Quantity Sold
Gross Sales ($)
*Net Sales ($)
Royalty Rate
Conversion Rate (if applicable)
Royalty Due this Period
USA
             
Canada
             
Japan
             
Other:
                             
 
                             
TOTAL:
             

 
* To calculate net sales, use the following space to list separately the
specific types of allowed deductions under our agreement and the corresponding
amount: Trade discounts, freight, and cash discounts.  Then calculate the final
Net Sales amount by subtracting these amounts from Gross Sales (meaning the
aggregate sales price for a Licensed Product), and note in the column above.

-22-

--------------------------------------------------------------------------------